KeRWIw, J.
There is really but one question on this appeal, namely, whether the findings are supported by the evidence.
It is insisted by appellant that there was a sale of the property and that the deed on its face shows that the transaction was a sale of the land, not a conveyance of it as security for a debt. It is well settled by the decisions of this court that a conveyance of land by deed absolute on its face, when given as security for a debt, is a mortgage. Smith v. Pfluger, 126 Wis. 253, 105 N. W. 476. The evidence amply supports the findings to the effect that the transaction was not a sale of the land, but merely a conveyance of it to secure a debt.
All the findings are well supported by the evidence, therefore the judgment must be affirmed.
By the Oourt. — The judgment is affirmed.